     Case 2:16-cr-00414-GW Document 190 Filed 05/16/19 Page 1 of 7 Page ID #:927



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division

4    ROBERT ZINK
     Acting Chief, Fraud Section
5    NIALL M. O’DONNELL (D.C. Bar No. 991519)
     Assistant Chief
6    Telephone: (202) 257-3295
     E-mail: niall.odonnell@usdoj.gov
7    EMILY Z. CULBERTSON (Cal. Bar No. 282560)
     Trial Attorney
8    Telephone: (202) 230-0673
     E-mail: emily.culbertson@usdoj.gov
9    Fraud Section, Criminal Division
     United States Department of Justice
10   4811 Airport Plaza Drive, 5th floor
     Long Beach, California 90812
11   Facsimile: (562) 982-1799

12   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
13
                             UNITED STATES DISTRICT COURT
14
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     UNITED STATES OF AMERICA,               No. CR 16-0414-GW
16
                 Plaintiff,                  GOVERNMENT’S SUPPLEMENTAL
17                                           OPPOSITION TO DEFENDANT’S MOTION
                        v.                   TO CONTINUE
18
     GRACE HONG,                             TRIAL DATE:       May 21, 2019
19        aka “Mi Kyung Hong,”               TIME:             8:30 a.m.
          aka “Caris Mi Kyung,”              PLACE:            Ctrm. 9D
20
                 Defendant.
21

22        The United States hereby submits this Supplemental Opposition to
23   the Defendant’s Motion for a Continuance of the Trial Date.           This
24   opposition is based on the attached memorandum of points and
25   authorities, the case files and records in this matter, and any
26   evidence and argument as this Court may entertain on this matter.
27

28
     Case 2:16-cr-00414-GW Document 190 Filed 05/16/19 Page 2 of 7 Page ID #:928



1    Dated: May 16, 2019                   Respectfully submitted,
2                                          NICOLA T. HANNA
                                           United States Attorney
3
                                           LAWRENCE S. MIDDLETON
4                                          Assistant United States Attorney
                                           Chief, Criminal Division
5
                                           /s/
6                                          NIALL M. O’DONNELL
                                           Assistant Chief
7                                          EMILY Z. CULBERTSON
                                           Trial Attorney
8                                          Fraud Section, Criminal Division
                                           U.S. Department of Justice
9
                                           Attorneys for Plaintiff
10                                         UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
     Case 2:16-cr-00414-GW Document 190 Filed 05/16/19 Page 3 of 7 Page ID #:929



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   INTRODUCTION
3         Defendant has already received nine continuances in the nearly

4    three years since she was charged.       Defendant had moved for another

5    continuance of the trial date (Dkt. 173) based on her claim that she

6    needed time to investigate a statement made by a witness, Roderick

7    Concepcion.      Concepcion told law enforcement that, while he was

8    fabricating records at Defendant’s direction, Defendant told

9    Concepcion that Physician 1 could sign a document that was missing a

10   physician signature, and that Physician 1 worked for Defendant and

11   her husband. 1

12        At a hearing for Defendant’s motion to continue, the government

13   confirmed that it would forgo introducing the evidence of Defendant’s

14   statement to Concepcion if it would result in a continuance, and

15   confirmed that it was prepared for trial as scheduled.

16        Defendant now states that — even if the government would forgo

17   introducing the evidence of Defendant’s statement to Concepcion — the

18   defense would still require a continuance in order to possibly

19   discover additional evidence relating to the substance of Defendant’s

20   statement to Concepcion with which it could “impeach” Concepcion

21   about Defendant’s statement to him.

22        However, evidence refuting the substance of Defendant’s

23   statement does not bear on Concepcion’s credibility.          Indeed,

24   Concepcion did not purport to know whether Defendant’s statement was

25

26

27   1 This information was the basis of the government’s Motion in Limine
     to Introduce Physician Payment Evidence as Inextricably Intertwined
28   or, in the Alternative, Pursuant to Federal Rule of Evidence 404(b)
     (Dkt. 169), hereby incorporated.
     Case 2:16-cr-00414-GW Document 190 Filed 05/16/19 Page 4 of 7 Page ID #:930



1    true.     The only fact bearing on Concepcion’s credibility here is

2    whether Defendant in fact made the statement at issue.

3         Defendant is not entitled to another continuance, and further

4    delay in this matter could prejudice the government.          Trial is

5    scheduled for May 21, 2019.      Accordingly, Defendant’s request should

6    be denied.

7    III. ARGUMENT
8         Defendant has requested a continuance, purportedly so that she

9    can gather evidence disproving the substance of the statement

10   allegedly made by Defendant to Concepcion in order to “impeach”

11   Concepcion.     However, evidence disproving the substance of

12   Defendant’s statement would not “impeach” Concepcion, because

13   Concepcion does not purport to know whether the substance of the

14   statement is true.     Rather, Concepcion only told the government what

15   Defendant told him.     Evidence that Defendant did or did not pay

16   Physician 1 does not actually bear on the credibility of Concepcion

17   and whether Defendant said that to him or not.         Therefore, the

18   request for continuance is groundless and should be denied.

19        A.      The Evidence That Defendant Seeks Additional Time to
                  Discover Would Not Impeach the Government’s Witness and Is
20                Moot
21        In the context of witnesses, to “impeach” is defined as “[t]o

22   discredit the veracity of (a witness).”        Black's Law Dictionary (10th

23   ed. 2014).     Further, “impeachment” is defined as “[t]he act of

24   discrediting a witness, as by catching the witness in a lie or by

25   demonstrating that the witness has been convicted of a criminal

26   offense.” Id.

27        Here, witness Concepcion stated that he was tasked by Grace Hong

28   with completing patient files for codefendant Henry Penaranda.            On

                                          2
     Case 2:16-cr-00414-GW Document 190 Filed 05/16/19 Page 5 of 7 Page ID #:931



1    one occasion, the doctor’s signature was missing from the evaluation

2    form from one of the files Concepcion was completing.          Concepcion

3    stated he told Defendant about this and she told him not to worry

4    about it, that she would have Physician 1 co-sign the evaluation, and

5    that Physician 1 worked for Defendant and her husband, Simon Hong.

6         Defendant now claims that even if the government was to forgo

7    having Concepcion testify about Defendant’s statement, Defendant

8    nonetheless needs a continuance to gather evidence contradicting the

9    substance of that statement in order to “impeach” Concepcion.             But

10   evidence as to whether Defendant did or did not pay Physician 1 does

11   not bear on the credibility of Concepcion and whether Defendant said

12   that to him or not and so would not “impeach” Concepcion.           See

13   Black’s Law Dictionary (10th ed. 2014) (defining “impeach” as “[t]o

14   discredit the veracity of (a witness)” and “impeachment” as “[t]he

15   act of discrediting a witness, as by catching the witness in a lie or

16   by demonstrating that the witness has been convicted of a criminal

17   offense”).   The government expects Concepcion would testify only to

18   what Defendant told him about Physician 1, not whether what Defendant

19   told him was actually true.      Indeed, the government also expects

20   Concepcion would testify that he has no way of knowing whether

21   Defendant’s statement about Physician 1 were, in fact, true.           The

22   only fact bearing on Concepcion’s credibility here is whether

23   Defendant in fact made the statement at issue.         Therefore, even if

24   Defendant were to gather evidence that casts doubt on the possibility

25   that Defendant and her husband in fact employed Physician 1, that

26   evidence would not “impeach” Concepcion or otherwise be

27   “impeachment.”

28        By contrast, Defendant, herself, retains the ability to impeach

                                          3
     Case 2:16-cr-00414-GW Document 190 Filed 05/16/19 Page 6 of 7 Page ID #:932



1    Concepcion by testifying that she did not make that statement to him.

2    Alternatively, if there were others present for the conversation,

3    those individuals could contradict Concepcion and impeach him.

4    However, evidence disproving the substance underlying what Defendant

5    told Concepcion would not “impeach” Concepcion as to whether the

6    Defendant in fact made that statement to him.

7         In addition, evidence disproving the substance of what Defendant

8    allegedly told Concepcion about Physician 1 would be moot if, as

9    stated, the government would not elicit that particular testimony

10   from Concepcion.

11        B.      Further Continuance Would Prejudice the Government
12        Indeed, any further continuances prejudices the government.              In

13   Medicare fraud cases such as the instant case, the government’s key

14   witnesses are Medicare beneficiaries, who are senior citizens.            With

15   passing time, these key witnesses’ health and memories fade.

16        Trial has been continued nine times previously, requiring the

17   government to re-subpoena its witnesses numerous times, and rearrange

18   the transportation of witnesses currently in the custody of the

19   Bureau of Prisons.     Continuing to move this trial date is not merely

20   an inconvenience to the government, but could lead to the degradation

21   of evidence and a resulting miscarriage of justice, especially given

22   that this case was indicted nearly three years ago.          Defendant would

23   not be prejudiced by the current trial date; were the government not

24   to introduce the testimony about the statement made by Defendant to

25   Concepcion about Physician 1, the evidence in this case remains the

26   same.     Therefore, Defendant’s request to delay trial in order to

27   somehow further “investigate” evidence suggested by the statement

28

                                          4
     Case 2:16-cr-00414-GW Document 190 Filed 05/16/19 Page 7 of 7 Page ID #:933



1    made by Defendant — which the government would not be introducing 2 —

2    should be denied.

3    IV.   CONCLUSION
4          For the foregoing reasons, the United States respectfully

5    requests that the Court deny the Defendant’s Motion to Continue the

6    Trial Date.

7    Dated: May 16, 2019               Respectfully submitted,

8                                      NICOLA T. HANNA
                                       United States Attorney
9
                                       LAWRENCE S. MIDDLETON
10
                                       Assistant United States Attorney
11                                     Chief, Criminal Division

12                                     /s/
                                       NIALL M. O’DONNELL
13                                     Assistant Chief
                                       EMILY Z. CULBERTSON
14
                                       Trial Attorney
15                                     Fraud Section, Criminal Division
                                       United States Department of Justice
16
                                       Attorneys for Plaintiff
17                                     UNITED STATES OF AMERICA
18

19

20

21

22

23

24

25

26

27
     2 If the Court was to grant the continuance, the government reserves
28   its right to elicit the testimony about what Defendant said
     concerning Physician 1.
                                      5
